Citation Nr: 0710468	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability for left 
ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial rating for degenerative joint 
disease of the right hip, status post right hip replacement 
rated as 10 percent disabling from December 1, 2001, and 30 
percent disabling from June 1, 2006, excluding period of 
temporary total rating.

4.  Entitlement to an initial evaluation in excess of 30 
percent for adjustment disorder with depressed mood.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had over 20 years of active service including 
verified service from September 1989 to November 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Togus, Maine and New York, New York, Regional 
Offices (ROs) of the Department of Veterans Affairs (VA).  
The case is managed by the New York, New York Regional Office 
(RO).

The issue of entitlement to a higher rating for degenerative 
joint disease of the right hip is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  VA examination shows that the veteran's left ear hearing 
loss was productive of no more than Level I hearing loss.  
Total deafness is not shown in the right ear so it is 
considered normal for rating purposes.

2.  There is no evidence of diastolic pressure predominantly 
110 or more with definite symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for a left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 6100 
(2006).

2.  The criteria for the assignment of a higher disability 
evaluation in excess of 10 percent for hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in May 2002 and December 2003.  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating herein, so 
there is no reason to provide information concerning 
effective dates.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran was also afforded VA examinations in 
May 2004 and May 2005.  Although the examiners at the 
audiology and general medical examinations in May 2005 did 
not have the veteran's claim file, the reported history by 
the veteran was reasonably accurate and contained the 
necessary information in regards to his hearing loss and 
hypertension.  Further, it appears that the examiners had a 
copy of the veteran's VA treatment and examination records.  
Additionally, the hypertensive and audiological ratings are 
based on the mechanical application of the readings noted in 
medical treatment and examination records.  The Board does 
not find it necessary to remand the case simply for review of 
the veteran's medical history.  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria and analysis for a higher rating for left ear 
hearing loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disabilities and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

Since the appellant is service connected for only one ear, 
the extent of impairment due to the non-service-connected ear 
may not be considered in the evaluation (absent total 
bilateral deafness).  38 C.F.R. § 4.14; Boyer v. West, 11 
Vet. App. 477 (1998).  If impaired hearing is service 
connected in only one ear, the non-service connected ear is 
assigned a designation of level I.  38 C.F.R. § 4.85 (f).

The May 2004 VA audiological evaluation report indicates that 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz was 10, 20, 30, and 35, in the right 
ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz was 30, 20, 
30, and 45, in the left ear, respectively.  The average 
puretone threshold for the right ear was 24 decibels and 31 
decibels in the left ear.  The controlled speech 
discrimination test was 100 percent in each ear.  The 
examiner noted that there was essentially normal hearing in 
the right ear with high frequency sensorineural drop at 3000 
through 8000 hertz.  There was mild sensorineural hearing 
loss in the left ear.  

At VA examination in May 2005, the puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 15, 20, 
30, and 35, in the right ear, respectively, and 30, 20, 30, 
and 40, in the left ear, respectively.  The average puretone 
threshold for the right ear was 25 decibels and 30 decibels 
in the left ear.  The controlled speech discrimination test 
was 96 percent in the right ear and 100 percent in the left 
ear.  The examiner noted that hearing was essentially normal 
in the right ear through 2000 hertz with high frequency 
sensorineural sloping at 3000 and 4000 hertz rising to normal 
at 8000 hertz.  There was essentially normal hearing in the 
left ear through 2000 hertz sloping to a mild loss of hearing 
at 3000 and 4000 hertz rising to within normal thereafter.   

The May 2004 and May 2005 audiology results both show that 
the veteran's hearing in his left ear is consistent with 
level I hearing.  See 38 C.F.R. § 4.85, Table VI.  Applying 
the above, the Board finds that under the schedular criteria, 
the appellant is entitled to a 0 percent rating for his 
service connected hearing loss of the left ear.  

The Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  However, the 
veteran's hearing loss does not meet the criteria under that 
section.  See 38 C.F.R. § 4.86.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for the assignment of a higher evaluation 
for left ear hearing loss. 

Criteria and analysis for a higher rating for hypertension

A rating decision in September 2002 granted service 
connection for hypertension and assigned a noncompensable 
evaluation effective in December 2001, under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7101.  A June 2004 
rating found that clear and unmistakable error had been 
committed in the September 2002 rating action and 
retroactively granted a 10 percent rating for hypertension, 
effective in December 2001.

Under Diagnostic Code 7101 a 10 percent evaluation is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure is 
predominately 100 or more.  A minimum of 10 percent is also 
assigned when continuous medication is shown necessary for 
the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  Id.  
A 20 percent evaluation requires diastolic pressure of 
predominately 110 or more, with definite symptoms, and where 
there is a diastolic pressure of predominately 120 or more 
and moderately severe symptoms, a 40 percent evaluation is 
for assignment.  Id.  

VA clinical notes dated between 2004 and 2005 report 
diastolic pressure predominantly less than 90.  There is only 
a single reading where the diastolic pressure was at 100.  A 
June 2005 VA clinical record shows elevated readings of 
180/100 on admission; significantly, however, at the time of 
discharge the readings were 130/84.  There is no evidence 
that the readings recorded during the appeal period are 
predominantly 110 or more.  The same is true of the systolic 
readings, there is only one reading of 200/84 in October 
2004; otherwise the systolic reading has been predominantly 
below 200.  And there is no current evidence that his 
hypertension is currently not well-controlled.  An examiner 
in November 2004 indicated that his hypertension was well-
controlled by his medication.  VA examination report dated in 
May 2005 shows blood pressure readings of 160/90, 160/90, and 
160/90.  Overall, the evidence does not indicate the presence 
of diastolic blood pressure of predominantly 110 or more, 
with definite symptoms.  As such, a rating in excess of 10 
percent for the veteran's service-connected hypertension is 
not warranted under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7101.


ORDER

An initial compensable evaluation for the service-connected 
left ear hearing loss is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.




REMAND

As pointed out by the veteran's representative, the veteran's 
claims file was not available for the May 2005 VA general 
examination.  Moreover, there are no findings reported in 
regards to the right hip disability.  As per Diagnostic Code 
5054, the RO in October 2005 assigned a 100 percent rating 
for the right hip disability, effective April 2005 until June 
2006.  Beginning in June 2006, the rating was reduced to 30 
percent.  The rating action indicated that an examination 
would be scheduled in the future.  However, there is no 
indication that the veteran was scheduled for VA examination.  
A new examination is required to evaluate the current degree 
of impairment.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).   

In May 2005, the RO notified the veteran of the grant of 
service connection for adjustment disorder with depressed 
mood.  A 30 percent evaluation was assigned.  In July 2005, 
the RO also notified the veteran of the denial of a TDIU.  In 
September 2005, the veteran through his representative 
submitted evidence.  It was indicated that the information 
was being submitted for a new claim for an increased 
evaluation for the veteran's psychiatric disability and TDIU.  
The Board construes this as a notice of disagreement (NOD) to 
the May 2005 rating assigned to the psychiatric condition and 
the July 2005 denial of TDIU, as they were received within a 
year of the RO's notices.  The RO has not issued a statement 
of the case (SOC).  An unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his right hip 
disability.  If information is provided 
in sufficient detail, the RO should make 
arrangements to obtain all the records of 
the treatment afforded to the appellant 
from all the sources listed by him that 
are not already on file.  All information 
obtained should be made part of the file.

2.  The RO should arrange for a VA 
examination to determine the extent of 
the veteran's right hip disability.  Any 
indicated diagnostic study should be 
accomplished.  The examiner should 
provide a comprehensive report.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail; particularly the 
examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness.  The factors 
upon which the opinions are based must be 
set forth in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should issue a statement of 
the case (SOC) with respect to the 
assignment of a higher rating for the 
veteran's psychiatric disorder and 
entitlement to a TDIU.  The veteran is 
advised that timely substantive appeals 
will be necessary to perfect the appeal 
as to these claims to the Board.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeals are timely perfected, these 
issues are to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

4.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


